DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7th, 2022 has been entered.
Response to Arguments
Applicant's arguments with respect to claims 1-15 have been fully considered but they are not persuasive.
Note: applicant argument is based on the newly added limitation.
Applicant Argument:
Fountain dose not teach “in the first arrangement, the connector region includes a first number of charging pads, and in the second arrangement, the connector region includes a second number of charging pads." See, e.g., application para. 0026.   Which Fountain nowhere teaches a connector region having different arrangements configurable to have different numbers of charging pads.
Examiner’s response:
Fountain teaches wherein in the first arrangement, the connector region includes a first number of charging pads, and in the second arrangement, the connector region includes a second number of charging pads.  (In reference to figure 5A, and paragraph 19, from the lower end wall and configured to receive respective rails of one or both of the charging cradle and the battery pack.) (Paragraph 27, stated the contacts 228-1 and 228-2 are configured for engagement as charging pads to be part of first arrangement and second arrangement, at any given time, with either one of the battery pack 300 and the cradle 100 to charge the internal battery of the device 200). Based on the amended limitation of claim 1, Applicant indicated in specification paragraph 26 “The connector region 30 is configurable in any number of different arrangements where any number of charging pads or electrical connectors 32 may be implemented thereon. Generally, the connector region 30 is arranged to provide an electrical coupling between a desired accessory device and the mobile device 10, and may be configured in a multitude of arrangements. More specifically, the electrical connectors 32 may provide charging power to the mobile device 10.” Same as contact 228 are arranged to provide an electrical coupling between devices. For this reason rejection is still maintained.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fountain et al. (US. 2019/0334358 A1).
In Regards to Claim 1:
Fountain teaches a connector assembly (Fig. 5A) for a mobile device (200), the connector assembly (Fig. 5A) comprising: 
a bottom plate (224) adapted to be operably coupled with a mobile device (200); a connector region (See Reproduced Drawing 1) being operably coupled with the bottom plate (224), the connector region (See Reproduced Drawing 1) being configurable in one of a first arrangement (See Reproduced Drawing 1) or a second arrangement (See Reproduced Drawing 1); and 
at least one alignment member (See Reproduced Drawing 1) being operably coupled with the bottom plate (See Reproduced Drawing 1) and positioned adjacent to the connector region (See Reproduced Drawing 1), the at least one alignment member (See Reproduced Drawing 1) adapted to align with the connector region (See Reproduced Drawing 1) and to frictionally receive an accessory device (100); wherein in the first arrangement (See Reproduced Drawing 1), the connector region (See Reproduced Drawing 1) includes first number charging pads (228-1/228-2), and in the second arrangement (See Reproduced Drawing 1), the connector region (See Reproduced Drawing 1) includes a second number of charging pads (See Reproduced Drawing 1).
In Regards to Claim 2:
	Fountain teaches the connector assembly of claim 1, wherein at least one charging pad (228-1/228-2) includes a pogo pin (Paragraph 39, line 4-6, The charging contacts 364 are configured to engage corresponding contacts (e.g. pogo pins) of the cradle 100, for charging the auxiliary battery of the battery pack 300.).
In Regards to Claim 5:
Fountain teaches the connector assembly of claim 1, wherein the connector region (See Reproduced Drawing 1) is configurable in a third arrangement (See Reproduced Drawing 1) having at least one charging pad (228-1/2) and at least one data port (See Reproduced Drawing 1).

In Regards to Claim 9:
Fountain teaches the connector assembly of claim 1, wherein the at least one alignment member (See Reproduced Drawing 1) includes a recess formed in the bottom plate (224).
In Regards to Claim 10:
Fountain teaches the connector assembly of claim 9, wherein the at least one alignment member (See Reproduced Drawing 1) includes an uninterrupted sidewall surface (See Reproduced Drawing 1).
In Regards to Claim 11:
Fountain teaches the connector assembly of claim 10, further comprising two alignment members (See Reproduce Drawing 1) being disposed on opposite ends of the connector region (See Reproduce Drawing 1).
In Regards to Claim 12:
Fountain teaches the connector assembly of claim 1, wherein the accessory device includes a charging cradle (300), a payment module, a trigger handle, a dimensioning module, a hand strap, or a heads-up display.
In Regards to Claim 13:
Fountain teaches the connector assembly of claim 1, further comprising a locking region (236a/b-1) disposed on an edge of the bottom plate (See Reproduce Drawing 1).
In Regards to Claim 14:
Fountain teaches the connector assembly of claim 13, wherein the locking region (236a/b-1) includes a channel (232-1) extending in a longitudinal direction and an engagement member (See Reproduced Drawing 1) positioned at an end of the channel (232-1).
In Regards to Claim 15:
Fountain teaches the connector assembly of claim 14, wherein the engagement member (See Reproduced Drawing 1) includes a protrusion extending into the channel (232-1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fountain et al. (US. 2019/0334358 A1).
In Regards to Claim 6:
All claim limitations are discussed with respect to Claim 1, Fountain does not teach wherein the connector region is removably coupled with the bottom plate.
	It would have been obvious matter of design choice to have connector regions is removably coupled with the bottom plate, since applicant has not disclosed that the removable connector region solves any stated problem or is for any particular purpose and it appears that the invention would perform equally we with connector region isn’t removable. To operate mobile devices in a variety of environments, some of which may require the device to operate beyond the capacity of their internal batteries.  Devices such as auxiliary battery packs may be deployed to provide additional capacity (Fountain, Background, and Paragraph 2) 
In Regards to Claim 7:
All claim limitations are discussed with respect to Claim 1, Fountain does not wherein the connector region is flush mounted with the bottom plate.
	It would have been obvious matter of design choice to have one electrical connector is flush mounted with the bottom plate, since applicant has not disclosed that the flush mounted connector solves any stated problem or is for any particular purpose and it appears that the invention would perform equally with connector isn’t flush mounted. To operate mobile devices in a variety of environments, some of which may require the device to operate beyond the capacity of their internal batteries.  Devices such as auxiliary battery packs may be deployed to provide additional capacity (Fountain, Background, and Paragraph 2) 
In Regards to Claim 8:
All claim limitations are discussed with respect to Claim 1, Fountain does not wherein the connector region is recess mounted with the bottom plate.
	It would have been obvious matter of design choice to have one electrical connector is recess mounted with the bottom plate, since applicant has not disclosed that the recess mounted connector solves any stated problem or is for any particular purpose and it appears that the invention would perform equally with connector isn’t flush mounted. To operate mobile devices in a variety of environments, some of which may require the device to operate beyond the capacity of their internal batteries.  Devices such as auxiliary battery packs may be deployed to provide additional capacity (Fountain, Background, and Paragraph 2) 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fountain et al. (US. 2019/0334358 A1) in view of Schilling (US. 2003/0049955 A1).
In Regards to Claim 3:
All claim limitations are discussed with respect to Claim 2, Fountain does not teach wherein at least one charging pad includes a surface-mount technology (SMT) connector operably coupled with a flex board assembly. 
Schilling teaches wherein the at least one charging pad includes a surface-mount technology (SMT) connector operably coupled with a board assembly (Pg. 1, Paragraph 3, Background, high density electronic devices are made possible by utilizing surface mount technology (SMT), where small, individual components are automatically placed on solder-paste charged pads of a printed circuit board and the resultant "loaded" board is then heated to affect a solder joint by solder reflow at each point of electrical contact).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Schilling's teaching of the use of the charging pad includes SMT as a modification in the Fountain electric device in order to assemble such boards at high automation speeds it is essential that the components being placed are both as small and as light as possible. (Chilling, Pg. 1, Paragraph 2).  
Fountain as modified by (Schilling) does not teach flex board assembly.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have flex board assembly since the examiner takes Official Notice of the equivalence of flex board and printed circuit board for their use in the Schilling prior art and the selection of any of these known equivalents to printed circuit board would be with the level of ordinary skill in the art to assemble such boards at high automation speeds it is essential that the components being placed are both as small and as light as possible. (Chilling, Pg. 1, Paragraph 2).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fountain et al. (US. 2019/0334358 A1) in view of Volek et al. (US. 2017/0060209 A1).
In Regards to Claim 4:
All claim limitations are discussed with respect to Claim 1, Fountain does not teach the connector region further comprises at least one data port. 

Volek teaches the connector region (21) further comprises at least one data port (32-36). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Volek's teaching of the use of data port as a modification in the Fountain electric device in order to improve accessibility to commonly used ports such as universal serial bus (USB) ports, high-speed charging port(s) and audio/microphone ports, while eliminating unsightly permanent cables (e.g., power, video, and network cables) from the desktop, which not only improves aesthetics and the amount of available desk space, (Volek, Paragraph 4, line: 18-24).  


    PNG
    media_image1.png
    669
    816
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831